        Case 1:20-cv-01307-MHS Document 12 Filed 01/04/21 Page 1 of 1




         In the United States Court of Federal Claims
                                       No. 20-1307C

                                  (Filed: January 4, 2021)

                                             )
 HARMON-EL, et al.,                          )
                                             )
                    Plaintiffs,              )
                                             )
          v.                                 )
                                             )
 THE UNITED STATES,                          )
                                             )
                     Defendant.              )


                                         ORDER

        On December 29, 2020, Plaintiffs filed a Motion for Leave to File an Amended
Complaint. See ECF No. 10. Defendant, the United States, does not oppose the motion.
Accordingly, the motion, hereby, is GRANTED. Plaintiffs’ Amended Complaint shall
be filed on or before January 18, 2021.

      IT IS SO ORDERED.


                                                 s/Matthew H. Solomson
                                                 Matthew H. Solomson
                                                 Judge
